Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 27, 2021 prompted the new ground(s) of rejection presented in this Office action (and previously indicated allowability of previous claim 8 is hereby withdrawn).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (“An Investigation of the Cytotoxicity of a Novel Thermoresponsive Gel for use in Injectable Intratumoral Cancer Therapy”, THE UNDERGRADUATE JOURNAL, vol.4(3), (2012), pg.286-308) in view of Zheng et al (CN 105778126 A and its machine-Fatimi et al (“A new injectable radiopaque chitosan-based sclerosing embolizing hydrogel for endovascular therapies”, Acta Biomaterialia, vol.8(7), pg.2712-2721 (2012)).
Jordan teaches (see abstract and Appendix I on pg.299) a thermo-responsive gel (hydrogel) for use in injectable intratumoral cancer therapy comprising (i) 20 wt.% of poloxamer P407, (ii) 0.5 wt.% of chitosan, (iii) 10 wt.% of hydroxypropyl beta-cyclodextrin (HP -CD), which is instant inclusion complexer, (iii) 0.3 wt.% of genipin and deionized water (instant aqueous base).
Jordan does not explicitly teach instant range (0.05-0.20 wt.%) for the genipin.  Zheng teaches ([0032]-[0033]) that for its genipin crosslinked biogel (used for wound dressing), the optimum amount of genipin for crosslinking is from 0.05 to 0.2 wt.%.  According to Zheng, when genipin is used below 0.05 wt.%, the gel becomes a paste and is difficult to obtain a sufficient mechanical strength, and when genipin is used above 0.2 wt.%, the crosslinked gel becomes too brittle.  Based on Zheng’s teaching, it would have been obvious to one skilled in the art to use genipin in Jordan’s thermo-responsive gel in the amount of 0.05-0.2 wt.% in order to achieve a sufficient mechanical strength and to ensure that the crosslinked gel does not become too brittle.  Furthermore, when one uses genipin in the amount of 0.05-0.2 wt.% in Jordan’s thermo-responsive gel, it would have sufficient mechanical strength as taught by Zheng.  Thus, one skilled in the art would be motivated to skip a curing step so as to save time and energy necessary for such additional step.  
Jordan does not explicitly teach that its thermo-responsive hydrogel is in a lyophilized form.  However, as evidenced by Fatimi et al (see pg.2713, right-hand Thus, Jordan in view of Zheng and Fatimi renders obvious instant claims 1 and 2.  
With respect to instant claim 3, as discussed above, Jordan’s thermo-responsive gel contains 20 wt.% of poloxamer P407.  It is the Examiner’s position that the amount 20 wt.% (as taught by Jordan) is close enough to the higher end (18 wt.%) of the claimed range so as to render instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Thus, Thus, Jordan in view of Zheng and Fatimi renders obvious instant claim 3.
With respect to instant claim 4, as already discussed above, Zheng teaches or renders obvious using genipin in Jordan’s thermo-responsive gel in the amount of 0.05-0.2 wt.% in order to achieve a sufficient mechanical strength and to ensure that the crosslinked gel does not become too brittle.  Zheng’s range overlaps with instant range (0.05-0.15 wt.%) of claim 4, thus rendering instant range prima facie obvious. In the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Jordan in view of Zheng and Fatimi renders obvious instant claim 4.  
With respect to instant claims 5, 6, 10 and 11, Jordan teaches (pg.299, under “CONCLUSIONS”) that its formulation may be loaded with Doxorubicin or other chemotherapeutics as a potential for synergistic therapy.  Jordan furthermore teaches (pg.288, under section 1.1.2) that drugs such as cisplatin and paclitaxel have been used in intratumoral delivery via thermo-responsive gels.  It would have been obvious to one skilled in the art to use Doxorubicin and other drugs such as cisplatin or paclitaxel in Jordan’s formulation with a reasonable expectation of achieving synergistic effect in anti-cancer therapy.  Thus, Jordan in view of Zheng and Fatimi renders obvious instant claims 5, 6, 10 and 11.    
With respect to instant claim 9, since Zheng teaches the amount of genipin to be 0.05-0.2 wt.% so as to obtain a sufficient mechanical strength while ensuring that the crosslinked gel does not too brittle, instant amount (0.1 wt.%) of genipin would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, Jordan in view of Zheng and Fatimi renders obvious instant claim 9.  
6.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (“An Investigation of the Cytotoxicity of a Novel Thermoresponsive Gel for use in Acta Biomaterialia, vol.8(7), pg.2712-2721 (2012)) as applied to claim 1 above, and further in view of Hauser et al (US 2016/0375177 A1).
Jordan in view of Zheng and Fatimi does not teach instant contrast agent.  However, as evidenced by Hauser et al (see [0510]), it is already known in the art to load hydrogels with a contrast agent so as to facilitate monitoring.  It would have been obvious to one skilled in the art to provide Jordan’s hydrogel loaded with a contrast agent in order to facilitate monitoring of the implanted hydrogel.  Thus, Jordan in view of Zheng and Fatimi, and further in view of Hauser renders obvious instant claims 7 and 12.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 
/SIN J LEE/
Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
December 1, 2021